DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 1/10/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – Stiscia Fig. 2 and 3 illustrate that while Stiscia does disclose an ONT (210 and 310 in Fig. 2 and 3 respectively) and does disclose an integrated APON processor IC 240, 340 for use in the ONT, Stiscia DOES NOT disclose that APON processor IC 240,340 is for use in an optical transceiver module. On the contrary, Stiscia illustrates that APON processor IC 240,340 is for use OUTSIDE an optical transceiver module 230. Stiscia does not describe ONT 210, 310 as an optical transceiver module. Stiscia's optical transceiver module 230 is described as an 
In Fig. 3 and paragraph [0137], Stiscia further describes optical transceiver module 230 as "adapted filter the portion of the optical signal representing an video content, convert this portion to an analog electrical video signal, and provide the analog video signal to one or more televisions connected to the ONT 310 via a video port 366" bypassing the APON processor IC 340 completely. 
Furthermore, Stiscia clearly describes that the APON processor IC 240,340 communicates with the optical transceiver module 230 via an optical interface and therefore Stiscia's APON processor IC 240,340 is for use OUTSIDE an optical transceiver module as illustrated in Fig. 5 and described in paragraph [0178].
There is no mention or suggestion whatsoever in Stiscia that ONT 210,310 is an optical transceiver module. On the contrary, Stiscia teaches away from this suggestion by clearly mentioned element 230 is an optical transceiver module. Stiscia supports the novelty and non-obviousness of Applicants' claims. Neither Masucci nor Tan in combination with Stiscia give suggestion that Stiscia ONT 210, 310 is an optical transceiver module. Tan is used to suggest the pluggability of Stiscia's alleged optical transceiver module ONT 210, 310, however, since Stiscia does not teach the alleged feature there is no support for the combination. …
Examiner’s response – First, Stiscia’s ONT contains an optical interface or optical module 230, which performs optical-to-electrical and electrical-to-optical conversion; and the ONT receives optical signals coming “from PON” and transmits optical signals “to PON”; therefore, the ONT is an optical transceiver module.
optical modules or optical transceivers generally, and more specifically to a network architecture employing optical modules or optical transceivers” ([002]); “FIG. 15 is an illustration of an exemplary embodiment of optical transceiver modules capable of m-ary modulation in the upstream communications”, note: in Figure 15A, the device 1504A is an “optical module (client-side)”, “the ODN 602 is terminated by a one or more (in one embodiment, generally similar) network client-side optical modules 604A, 604B, 604C as an embodiment of transceiver 401” ([040]); “FIG. 16 is a 3D perspective view of an exemplary embodiment of an optical transceiver module” ([027]), and “FIG. 16 in view of FIG. 4, a 3-D perspective view of an optical module in accordance with an embodiment of the present invention is illustrated. Optical module 1600 includes various components, including an optical receiver (e.g., RX 433,436 of FIG. 4) implemented as a ROSA 1602, an optical transmitter (e.g., TX 434,435 of FIG. 4) implemented as a TOSA 1604” ([070]), and “FIG. 17 in view of FIG. 4 and FIG. 16, a 3-D perspective view of an optical module in accordance with an embodiment of the present invention is illustrated. Optical module 1700 includes various components, including an optical transmitter (e.g., TX 434,435 of FIG. 5) and receiver” ([071]); and “A network client optical module (NC-OM) 1302 can be provided that is capable of operating as an ONU/ONT 555,560 and, in one embodiment, also conforms to an industry standard MSA form factor (e.g., 300pin, XENPAK, X2, XPAK, XFP, SFP, SFP+, CFP, C-SFP, QSFP, QSFP+, etc.)” ([063]).
optical transceiver module is an optical network terminal (ONT)” (claims 18 and 30 in US 8,238,754).
And in another parent application, Appl. No. 13/543,880 (US 8,958,697), the Applicant states “the PON optical transceiver module is an Optical Network Unit (ONU) or Optical Network Terminal (ONT)” (claims 6 and 19 in US 8,958,697).
That is, for a same apparatus, e.g., an optical module (604), the Applicant calls it “optical module”, “optical transceiver”, or “ONT” or “ONU”. Therefore, according to the Applicant’s definition/terminology, the claimed optical transceiver module is an ONT.
Just changing a name of an apparatus do not change its functions or components inside. And using different names for two devices of same type does not means they are different types of devices. Although Stiscia does not expressly call the ONT (210, 310) an optical transceiver module, the ONT (210, 310) performs similar functions as applicant’s claimed optical transceiver module. And based on Applicant’s definition/terminology, Stiscia’s ONT is an optical transceiver module. Following Figure O1 shows comparison between applicant’s optical transceiver module (ONT) and Stiscia’s ONT:

    PNG
    media_image1.png
    702
    682
    media_image1.png
    Greyscale

				Figure O1
As seen from Figure O1 above, Applicant’s optical transceiver module (optical module 604) and Stiscia’s ONT contain similar components. Stiscia’s ONT is an optical transceiver module based on Applicant’s definition/terminology.
Applicant argues “Stiscia illustrates that APON processor IC 240,340 is for use OUTSIDE an optical transceiver module 230. ... Stiscia's optical transceiver module 230 
Applicant calls the ONT/optical module (602) an optical transceiver, then Stiscia’s ONT 210,310 also is an optical transceiver module; and Stiscia teaches “integrating the described functionality onto a single chip”; therefore, Stiscia does not “teach[es] away”.

2). Applicant’s argument – … Furthermore, even if one were to entertain the merits of the suggesting combination of references, there is no suggestion of what the alleged pluggable ONT 210,310 transceiver module would plug into. Stiscia in paragraph [0006] says ONTs are outside the customer premise. Tan teaches pluggable optical transceivers plug into a host (see paragraph [0020]), however, Stiscia does not disclose ONT 210, 310 plugging into anything but is connected to other devices inside a subscriber premise from outside the customer premise via different cables in Fig. 1. Not only does the combination fail to address what the alleged pluggable optical transceiver module would plug into outside the customer premise but the devices inside the 
Examiner’s response – First, applicant’s claims also do not state “what the alleged” optical “transceiver module would plug into”. Second, as discussed above, Stiscia discloses an optical transceiver module; and Tan teaches pluggable optical transceivers; the combination of Stiscia and Tan and Applicant Admitted Prior Art teaches/suggests applicant’s claimed limitations.
 
3). Applicant’s argument – Again, Applicants find nothing, and the final OA also did not provide a citation to the cited art in support of, an alleged teaching or suggestion of the above-recited features of an ONT IC for use in an optical transceiver module. Rather, the rejections appear to be taking Office Notice that these features are allegedly obvious in Stiscia. Applicant respectfully submits that the application of Official Notice in this regard in the final OA is improper. 
In the instant case, the final OA stated, in part, "Stiscia et al discloses an Optical Network Terminal (ONT) integrated circuit (IC)... configured for use in an optical transceiver module.." (page 4, final OA, emphasis added). However, per the above, the facts asserted as well-known must be capable of instant and unquestionable 
Examiner’s response – As discussed above, Stiscia et al discloses the “features of an ONT IC for use in an optical transceiver module”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 22 recites the limitation “wherein the first optical data link layer address associated with the IC is assigned by processing optical data link layer communications according to the optical data link layer protocol”. However, the original disclosure does not clearly disclose “the first optical data link layer address associated with the IC is assigned by processing optical data link layer communications according to the optical data link layer protocol”; and the original disclosure does not clearly and precisely disclose how to assign the first optical data link layer address associated with the IC by processing optical data link layer communications according to the optical data link layer protocol; the original disclosure does not clearly and precisely disclose which component assigns the first optical data link layer address; the original disclosure does not clearly and precisely disclose which component performs “processing optical data link layer communications according to the optical data link layer protocol”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-8 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al (US 2004/0141759) in view of Masucci et al (US .
1). With regard to claim 1, Stiscia et al discloses an Optical Network Terminal (ONT) integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or integrated PON processor 340 with the electrical interfaces 362-378 etc., Abstract, [0020]-[0022] etc.) configured for use in an optical transceiver module (Figures 2 and 3, the ONT, [0020]-[0022] etc.; “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”), whereby the optical transceiver module is configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and configured to have an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video etc.; or Figure 3: the interface 378, or 362 etc.), the ONT IC comprising of: 
a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) for communicating electrically with the optical interface (230) of the optical transceiver module; 
a second interface (e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 
a protocol processor (240 or 340 in Figures 2 and 3) that includes a control module (e.g., APON 250) and an adaptation unit (Network Protocol Module and Ethernet/MII etc. 320 and 350/360. Also refer to the module 246/248 in Figure 2), wherein the control module is configured to manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the ONT IC through the first interface (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and 
wherein the adaption unit is electrically coupled to the control module and wherein the adaption unit includes an Ethernet Media Access Control (MAC) configured to enable Ethernet communications through the second interface ([0133] and [0143] etc., “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”.). 

Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc.), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to anther component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may include pads 610 at an edge or tongue of the PCB 600 to form an edge connection or alternatively a pluggable connector to allow pluggability into an edge connector or a second pluggable connector respectively of a host printed circuit board. Additionally, signal, power, and ground pads, contacts or electrical traces can have differing offset or staggering from one another and the edge of the PCB in order to provide hot pluggability of the optical transceiver. Thus when plugging into a powered up or hot host system, the ground connection is established first, the power connection second, and the signal connections last” ([0072]-[0073]), Tan et al discloses a type of small form factor pluggable (SFP) optical transceiver. Also, AAPA discloses that “small form factor pluggable (SFP) 210, 10G small form factor pluggable (XFP) 212 and XENPAK 214” are examples of the Multi-source agreement (MSA) optical modules (Figure 2 and [0002]-[0007]), and “An example of MSA optical modules used in a passive optical network (PON) is shown in FIG. 3”; as shown in Figure 3, an SFP optical transceiver 
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the functionality of various components of the PON processor 340 as a single integrated circuit. For one, ONT developers typically can implement more easily a single IC that 
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al and 
2). With regard to claim 2, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the adaptation unit is configured to process the transmission and reception of Open Systems Interconnect (OSI) Layer 3 communications (Stiscia: the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications. Masucci: Ethernet Mac 30 etc. perform OSI Layer 3 communications).  
3). With regard to claim 3, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the control module of the protocol processor manages the transmission and reception of optical data link layer communications including one or more of the following functions comprising: 
encapsulating user data into optical data link layer frames (basic operation of the OSI model. Stiscia: [0143] etc.); 
frame synchronization; 
forward error correction; 
physical layer addressing (Stiscia: [0021]; 
data packet queuing status reporting (Stiscia: [0187] –[0192]); 

supporting quality of service (QoS) for different classes of data traffic; 
supporting provisioning and de-provisioning (Masucci: column 2 lines 9-12); and 
monitoring network alarms.  
4). With regard to claim 4, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the control module of the protocol processor performs functions conforming to an optical data link layer network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON) (AAPA: [003]); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]. AAPA: [003]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 
ITU Next Generation PON (NG-PON);
 ITU NG-PON2; WDM-PON; 
ITU-T G.983 Broadband Passive Optical Network (BPON); and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
5). With regard to claim 5, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the Ethernet MAC of the adaptation unit includes a MAC address (Masucci: column 4 lines 42-45).  

7). With regard to claim 7, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the transmit serial interface includes burst mode transmissions (Stiscia: [0182] etc.. Masucci: “burst transmissions” and “burst mode transmitter”).  
8). With regard to claim 8, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the second interface conforms to at least one interface from the group consisting essentially of: 
MII (Stiscia: 360/362); 
GMII; 
SGMII; 
RGMII; 
XGMII; 
XAUI; 
Serial (Masucci: column 4 line 38-41); 
Serial XFI; 

9). With regard to claim 11, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the ONT IC is communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
10). With regard to claim 12, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the protocol processor includes one or more micro controllers or central processing units (CPUs) (Stiscia: Figure 4 etc.;  Masucci: PON MAC. AAPA: Hi Speed ICs).  
11). With regard to claim 13, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the ONT IC includes a third interface for controlling the optical interface of the pluggable optical transceiver module (Stiscia: [0173]-[0175], “a control interface 406 to receive/transmit information between the controller 430 and the remainder of the PON processor 240. The control interface 406, in one embodiment, is adapted to provide control information to, and receive status information from, an optical module to which the APON interface 250 is connected (e.g., the optical module 230 of FIG. 2). This control information, in one embodiment, includes control data sent to the optical module and/or control information sent to the controller 430 of the APON interface 250. In one 
12). With regard to claim 14, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or integrated PON processor 340 with the electrical interfaces 362-378 etc., Abstract, [0020]-[0022] etc.) of an optical transceiver module (Figures 2 and 3, the ONT, [0020]-[0022] etc.; “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) for an optical network (passive optical network PON, similar to Figure 1, [0128]), the optical transceiver module configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video; or Figure 3: the interface 378, or 362 etc.), the method of communicating for the IC comprising of: 
receiving a first electrical signal (from the optical module 230) through a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC, wherein the first interface of the IC is for coupling to the optical interface (230) of the optical transceiver module; 
destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via 
encapsulating the first payload data according to an Ethernet protocol into one or more Ethernet frames using an Ethernet address associated with the IC ([0133] and [0143] etc. “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”); and 
transmitting the one or more Ethernet frames through a second interface of the IC (e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.), wherein 
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc.), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to anther component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may include pads 610 at an edge or tongue of the PCB 600 to form an edge connection or alternatively a pluggable connector to allow pluggability into an edge connector or a second pluggable connector respectively of a host printed circuit board. Additionally, signal, power, and ground pads, contacts or electrical traces can have differing offset or staggering from one another and the edge of the PCB in order to provide hot pluggability of the optical transceiver. Thus when plugging into a powered up or hot host system, the ground connection is established first, the power connection second, and the signal connections last” ([0072]-[0073]), Tan et al discloses a type of small form factor pluggable (SFP) optical transceiver. Also, AAPA discloses that “small form factor pluggable (SFP) 210, 10G small form factor pluggable (XFP) 212 and XENPAK 214” are examples of the Multi-source agreement (MSA) optical modules (Figure 2 and 
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the 
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33), and the remote terminal includes a 
13). With regard to claim 15, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses the method of communicating for the IC of claim 14, the method further comprising: 
receiving a second electrical signal (upstream signals from interface 362 and 367 etc.) through the second interface of the IC from the electrical network interface of the pluggable optical transceiver module; 
processing the second electrical signal according to the Ethernet protocol using the Ethernet address to de-encapsulate the second electrical signal to produce a second payload data (Stiscia: e.g., upstream signals are processed by modules 320/360, [0135]-[0143] etc.; Masucci: upstream electrical signals are processed by Ethernet PHY 32 and Ethernet MAC 30); 
encapsulating the second payload data into a first optical data link layer frame including the first optical data link layer address according to the optical data link layer protocol (Stiscia: [0135], [0144], [0165] and [0171] etc., performed by APON 250. Masucci: performed by PON MAC 20, “PON MAC 20 which places the data into the proper upstream timeslots”); and 

14). With regard to claim 16, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the optical data link layer protocol conforms to a network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON) (AAPA: [003]); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]. AAPA: [003]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 
ITU Next Generation PON (NG-PON); 
ITU NG-PON2; 
WDM-PON; 
ITU-T G.983 Broadband Passive Optical Network (BPON), and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
15). With regard to claim 17, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination 
16). With regard to claim 18, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the IC includes communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
17). With regard to claim 19, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the IC includes one or more micro controllers or central processing units (CPUs) (Stiscia: Figure 4 etc.;  Masucci: PON MAC. AAPA: Hi Speed ICs).  
18). With regard to claim 20, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or 
receiving a first electrical signal (from the optical module 230) through a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC, wherein the first interface of the IC is for coupling to the optical interface (230) of the optical transceiver module; 
processing the first electrical signal according to an optical data link layer protocol using a first optical data link layer address to de-encapsulate (deframing etc.) the first electrical signal to produce a first payload data ([0013], [0130] and [0139] etc.), wherein the first optical data link layer address is associated with the IC (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further processing.”; [0162], “the deframer module 412 can be adapted to route a downstream cell to one of the security modules 422, 424 based on its APON identifier”; [0167] and [0176], “destined for a specific ONT”. That is, the APON performs OSI Layer2, or data 
processing the first payload data in accordance with an Open Systems Interconnect (OSI) Layer 3 protocol ([0133] and [0143] etc., “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”; the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications).  
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc.), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to anther component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may 
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the functionality of various components of the PON processor 340 as a single integrated circuit. For one, ONT developers typically can implement more easily a single IC that provides an integrated solution compared to the effort and cost involved in developing an ONT using discrete components for its PON processor. Secondly, the cost of implementing an integrated solution can be much lower than with discrete components” ([0145]). Tan et al and AAPA disclose a pluggable optical transceiver module that can be conveniently and removably coupled to another device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as a pluggable module as taught by Tan et al and AAPA in the system/method of Stiscia et al so that a compact transceiver module, which is “more easily manufactured to lower cost” and “more reliable”, can be 
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al and AAPA so that different addresses are processed by different components, and the function of the optical network unit/terminal is enhanced.
19). With regard to claim 21, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 20 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses the method of communicating for the IC of claim 20, further comprising of: 
encapsulating at least a portion of the first payload data according to an Ethernet protocol into one or more Ethernet frames using an Ethernet address associated with the IC (Stiscia: [0133] and [0143] etc. “The Ethernet interface then de-encapsulates the 
transmitting the one or more Ethernet frames through a second interface of the IC, wherein the second interface of the IC is for coupling to the electrical network interface of the pluggable optical transceiver module (Stiscia: e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al and Tan et al and AAPA and Masucci et al as applied to claim 1 above, and further in view of Levinson et al (US 2003/0053170).
Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. But, Stiscia et al and Tan et al and AAPA and Masucci et al do not expressly disclose wherein the second interface includes a serializer and a deserializer (SerDes).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.